Hoyt, J.
(concurring). — I cannot concur in that part of the foregoing opinion which holds that actual damage is not indispensable as the foundation for an action of this kind. In my opinion a court of equity will not interfere for the protection of the rights of a party under the circumstances shown by this record until it is made to appear not only that some of them are being violated, but also that such deprivation has resulted, or is likely to result, in substantial damage. In this case I think the proofs warrant the holding that there was substantial damage to the plaintiff by the acts of the defendant, and I, therefore, concur in the affirmance of the judgment.